 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 476 
In the House of Representatives, U. S.,

July 16, 2009
 
RESOLUTION 
Celebrating the goals and ideals of Black Music Month. 
 
 
Whereas in 1979, the month of June was proclaimed “Black Music Month” and all people in the United States were encouraged to learn more about the important role that African-American artists have played in shaping history and culture;  
Whereas America’s rich heritage is influenced by the diversity of its people and the important contributions of Black culture;  
Whereas America’s cultural story is heavily influenced by the celebration and struggle of Black people through their musical expression;  
Whereas many genres of music, such as gospel, jazz, blues, rock and roll, rhythm and blues, and soul that were an integral part of American culture, trace their roots back to the banks of the Mississippi River in cities like Memphis, St. Louis, New Orleans, and other cities like Kansas City and Chicago;  
Whereas the amount of musical talent and skill that came from the Mississippi Delta and the myriad of towns in this region is undeniable;  
Whereas these genres of music illustrate the complexities of the African-American experience and they give a voice to many social movements and inspiration to countless generations of people in the United States;  
Whereas as early as the 1860s, the ragtime artist Scott Joplin broadened the operatic and classical worlds and Black traveling brass bands trekked to Beale Street in Memphis, Home of the Blues and Birthplace of Rock and Roll, to perform;  
Whereas gospel music and its artists like Thomas Dorsey, Lucy Campbell, Dr. Herbert Brewster, Mahalia Jackson, Aretha Franklin, Shirley Caesar, and Kirk Franklin are a special part of the American tradition that spawned future musical genres;  
Whereas the mid-20th Century saw the emergence of groundbreaking jazz and blues artists such as W.C. Handy, Bessie Smith, Lena Horne, Charlie Parker, Lionel Hampton, Max Roach, Billie Holiday, Count Basie, Ella Fitzgerald, Nat King Cole, Miles Davis, Etta James, John Coltrane, Charles Mingus, Thelonious Monk, Wynton Marsalis, Louis Armstrong, Professor Longhair, James Booker, the Neville Brothers, Muddy Waters, Albert King and B.B. King;  
Whereas conductor and producer Quincy Jones was heavily influenced by the improvisational nature of jazz performed in Harlem by Sarah Vaughn, Duke Ellington, and Dizzy Gillespie;  
Whereas multifaceted Harry Belafonte expanded the African Diaspora’s music by introducing calypso to America; Odetta, known as the voice of the Civil Rights Movement, had a powerful musical repertoire; Sammy Davis, Jr. impressed the world as crooner and a renowned entertainer; and Ray Charles, The Genius, consolidated gospel, country, and blues music to influence rock and roll music and help to create soul music;  
Whereas legends like James Brown, Bo Diddley, and Little Richard helped the transition from blues to rock & roll music with ease, Tina Turner riveted sold out audiences domestically and abroad, and Jimi Hendrix created a new musical form;  
Whereas Jackie Brentson, Howlin’ Wolf, The Staple Singers, Otis Redding, Rufus and Carla Thomas, Al Green, Willie Mitchell, Johnny Taylor, Isaac Hayes, and songwriter David Porter combined to place more than 167 hit songs in the Billboard Top 10 Pop charts and a staggering 243 hits in the Top 100 R&B charts at Sun Studios, Hi Records, and Stax Records in Memphis;  
Whereas Stax, dubbed “Soulsville USA”, had a revolutionary sound that earned eight Grammys and an Oscar;  
Whereas the Motown empire attracted creative individuals such as Smokey Robinson, The Four Tops, Holland Dozier Holland, Martha Reeves, The Temptations, The Supremes, Marvin Gaye, The Jacksons, and Stevie Wonder to Detroit;  
Whereas Hitsville USA produced an astonishing amount of Top 100 hits that spanned over three decades and by the 1970s was the largest independent record company in the world;  
Whereas by the 1970s and 80s, new genres of music emerged in the form of funk, rhythm and blues, hip hop, and rap in cities across the country including Los Angeles, Philadelphia, New York City, and Atlanta;  
Whereas African-American music illustrates exceptional musicianship;  
Whereas African-American composers, writers, singers, instrumentalists, and producers are at the top of many charts and in the Gospel Music Hall of Fame, the Blues Hall of Fame, and the Rock and Roll Hall of Fame;   
Whereas African-American music embodies an original expression of the human experience by entertaining, inspiring, and stirring countless people in the United States and around the world; and 
Whereas June 2009 marks the 30th anniversary of Black Music Month: Now, therefore, be it  
 
That the House of Representatives celebrates the goals and ideals of Black Music Month.  
 
Lorraine C. Miller,Clerk.
